                                                                                                Case 2:18-cv-02047-APG-GWF Document 12 Filed 11/28/18 Page 1 of 14



                                                                                           1   SUZANNE L. MARTIN
                                                                                               Nevada Bar No. 8833
                                                                                           2   suzanne.martin@ogletreedeakins.com
                                                                                               AMY L. HOWARD
                                                                                           3
                                                                                               Nevada Bar No. 13946
                                                                                           4   amy.howard@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower, Suite 1500
                                                                                               3800 Howard Hughes Parkway
                                                                                           6   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           7
                                                                                               Fax: 702.369.6888
                                                                                           8
                                                                                               Attorneys for Defendant Home Depot U.S.A., Inc.
                                                                                           9
                                                                                                                           UNITED STATES DISTRICT COURT
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10

                                                                                          11                                 FOR THE DISTRICT OF NEVADA

                                                                                          12   ISRAEL LOPEZ,                                       Case No.: 2:18-cv-02047-APG-GWF
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                         Plaintiff,
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                                          14   vs.                                                         GOVERNING THE
                                                                                          15                                                             CONFIDENTIALITY OF
                                                                                               HOME DEPOT U.S.A., INC., and DOES 1-                 INFORMATION AND DOCUMENTS
                                                                                               20, inclusive,
                                                                                          16

                                                                                          17                         Defendants.

                                                                                          18
                                                                                                      Defendant Home Depot U.S.A., Inc. (“Defendant”) and Plaintiff Israel Lopez (“Plaintiff”)
                                                                                          19
                                                                                               (collectively referred to as “Parties”), by and through their respective counsel of record, hereby
                                                                                          20

                                                                                          21   request the Court enter the following Stipulated Protective Order Governing the Confidentiality of

                                                                                          22   Information and Documents. This Stipulation is brought pursuant to and in compliance with Local

                                                                                          23   Rule 7-1.
                                                                                          24
                                                                                                      Plaintiff is expected to request confidential, non-public information and documents from
                                                                                          25
                                                                                               Defendant, including, but not limited to, sales reports, information that may contain customer
                                                                                          26
                                                                                               information, including customer names, addresses, and financial information, non-public business
                                                                                          27
                                                                                               records, personnel files, and other information and documents regarding certain individuals,
                                                                                          28

                                                                                                                                               1
                                                                                                Case 2:18-cv-02047-APG-GWF Document 12 Filed 11/28/18 Page 2 of 14



                                                                                           1   including employees who are not, and are not expected to be, parties to this matter. Plaintiff may

                                                                                           2   also request documents related to Defendant’s business operations. Defendant considers this
                                                                                           3
                                                                                               information and these documents to be private and confidential. In addition, Defendant may
                                                                                           4
                                                                                               request confidential, non-public information and documents from Plaintiff, including financial
                                                                                           5
                                                                                               records, and other information and documents regarding certain individuals, who are not, and are
                                                                                           6
                                                                                               not expected to be, individual parties to this action.
                                                                                           7

                                                                                           8          Discovery in this case will require the production of documents, inspection of tangible

                                                                                           9   things, the answering of Interrogatories and Requests to Admit, and the taking of oral and/or

                                                                                          10   written depositions, during which the aforementioned proprietary, trade secret, financial, medical,
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   confidential and/or private information and documents of the Parties will be exchanged and

                                                                                          12   disclosed. To expedite the flow of discovery, facilitate the prompt resolution of disputes over
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   confidentiality, and to protect adequately material entitled to be kept confidential, the Parties agree
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                               to limit the disclosure and use of proprietary, confidential, and private information and documents
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15   as stipulated, pursuant to this Stipulated Protective Order on the following terms:

                                                                                          16   I.     DEFINITIONS

                                                                                          17          The following definitions shall apply to this Stipulated Protective Order:
                                                                                          18          A.      The “Action” shall refer to in the instant litigation filed in the United States District
                                                                                          19
                                                                                                              Court for the District of Nevada, Case No. 2:18-cv-02047-APG-GWF, and any
                                                                                          20
                                                                                                              appeal thereof through final determination.
                                                                                          21
                                                                                                      B.      “Producing Party” shall mean any person or entity producing documents,
                                                                                          22

                                                                                          23                  information or other materials in the Action, including any Party to the Action or

                                                                                          24                  any third parties.

                                                                                          25          C.      “Party” shall mean the Plaintiff and Defendant in this Action, and any other person
                                                                                          26                  that may become a named Party to the Action.
                                                                                          27

                                                                                          28


                                                                                                                                                  2
                                                                                                Case 2:18-cv-02047-APG-GWF Document 12 Filed 11/28/18 Page 3 of 14



                                                                                           1         D.   “Confidential” information shall be defined as such documents, deposition

                                                                                           2              testimony or other information disclosed during discovery in the Action which the
                                                                                           3
                                                                                                          Producing Party or another Party reasonably and in good faith contends contains
                                                                                           4
                                                                                                          information that should be protected from disclosure pursuant to this Stipulated
                                                                                           5
                                                                                                          Protective Order.    Any Party may designate any information or documents as
                                                                                           6
                                                                                                          Confidential in the reasonable exercise of such Party’s sole discretion; provided,
                                                                                           7

                                                                                           8              however, by agreeing to this Stipulated Protective Order, no Party waives the right

                                                                                           9              to challenge any other Party’s designation of any information or document as
                                                                                          10              Confidential.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                     E.   “Legend” as used herein shall mean a stamp or similar insignia stating Confidential.
                                                                                          12
                                                                                                     F.   When reference is made in this Stipulated Protective Order to any document or
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                          Party, the singular shall include the plural, and plural shall include the singular.
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15         G.   “Attorneys’ Eyes Only” shall mean only to be reviewed by counsel of record.

                                                                                          16   II.   DESIGNATION OF INFORMATION AND DOCUMENTS

                                                                                          17         A.   When any document or things produced under this Stipulated Protective Order are
                                                                                          18              designated Confidential, a Legend shall be affixed to the first page and all pages
                                                                                          19
                                                                                                          containing information for which the Producing Party seeks protection. When
                                                                                          20
                                                                                                          information produced in answer to an Interrogatory, or response to a Request for
                                                                                          21
                                                                                                          Production or Request for Admission is designated as Confidential, the response or
                                                                                          22

                                                                                          23              answer shall be preceded with the appropriate designation.

                                                                                          24         B.   Some documents being produced by both Plaintiff and Defendant may contain

                                                                                          25              social security numbers. Without need of any designation, social security numbers
                                                                                          26
                                                                                                          will be deemed to be Confidential. In the event a document is produced without the
                                                                                          27
                                                                                                          redaction of a social security number, any Party seeking to use the document will
                                                                                          28


                                                                                                                                              3
                                                                                                Case 2:18-cv-02047-APG-GWF Document 12 Filed 11/28/18 Page 4 of 14



                                                                                           1               make every effort to redact the social security number before its use in a deposition,

                                                                                           2               court proceeding or court filing.
                                                                                           3
                                                                                                      C.   The initial failure to designate information or documents as Confidential in
                                                                                           4
                                                                                                           accordance with this Stipulated Protective Order shall not preclude the Producing
                                                                                           5
                                                                                                           Party from, at a later date, designating any information or documents as
                                                                                           6
                                                                                                           Confidential. The Producing Party may, by written notice to counsel of record for
                                                                                           7

                                                                                           8               the receiving Party, designate previously produced information or documents as

                                                                                           9               Confidential, which it had inadvertently failed to designate. The Producing Party
                                                                                          10               will reproduce any such documents with the Confidential Designation and will
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                           advise the non-producing party to destroy previously produced documents if they
                                                                                          12
                                                                                                           were inadvertently not marked confidential so as not to require an unnecessary
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                           burden on the non-producing party.
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15   III.   LIMITATIONS

                                                                                          16          A.   This Stipulated Protective Order shall govern only documents, information and

                                                                                          17               materials generated or produced in response to any method of discovery conducted
                                                                                          18               by any Party to the Action, and used in the prosecution and defense of the Action.
                                                                                          19
                                                                                                      B.   Persons obtaining access to Confidential information under this Stipulated
                                                                                          20
                                                                                                           Protective Order shall use the information only for the preparation of their case and
                                                                                          21
                                                                                                           the trial in the Action. Persons shall not use such information for any other purpose,
                                                                                          22

                                                                                          23               including business, commercial, personal, administrative or judicial proceedings.

                                                                                          24          C.   Nothing contained in this Stipulated Protective Order shall require any Party to treat

                                                                                          25               as Confidential documents or information lawfully obtained by means other than
                                                                                          26
                                                                                                           through discovery in the Action and under circumstances that would lead a
                                                                                          27
                                                                                                           reasonable person to conclude that the documents or information were not intended
                                                                                          28


                                                                                                                                               4
                                                                                                Case 2:18-cv-02047-APG-GWF Document 12 Filed 11/28/18 Page 5 of 14



                                                                                           1                  to be kept confidential by the recipient; provided, however, that nothing in this

                                                                                           2                  Stipulated Protective Order shall authorize any use of documents or information
                                                                                           3
                                                                                                              which is otherwise impermissible.
                                                                                           4
                                                                                               IV.    PERMISSIBLE DISCLOSURES/ACCESS
                                                                                           5
                                                                                                      Except as set forth herein, Confidential information, and any facts or information contained
                                                                                           6
                                                                                               therein or derived therefrom, shall be disclosed only to the Court on the condition that the Court
                                                                                           7

                                                                                           8   enters an order similar to this Stipulated Protective Order and/or to: (a) the Parties in the Action,

                                                                                           9   including their agents, officers, directors, staff, support personnel and employees, but only to the
                                                                                          10   extent that such disclosure is necessary for the conduct of litigation in the Action; (b) outside
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                               counsel for the Parties hereto and their agents, employees, paralegals, or other secretarial and
                                                                                          12
                                                                                               clerical employees or agents; (c) experts, independent contractors, consultants, or advisors who are
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                               employed or retained by, or on behalf of, one or more of the Parties to the Action or their counsel
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15   to assist in preparation of the Action for trial; (d) deponents and their counsel who have a need to

                                                                                          16   review this material during the course of, or in connection with, depositions taken in or for the

                                                                                          17   Action; (e) stenographic reporters who are involved in depositions, the trial or any hearings or
                                                                                          18   proceedings before the Court in the Action; (f) people who have previously received or created the
                                                                                          19
                                                                                               document; and (g) witnesses in the Action who need to review this material in connection with
                                                                                          20
                                                                                               their testimony in the Action. Confidential information may be disclosed to persons listed in this
                                                                                          21
                                                                                               paragraph only after such person has been shown a copy of this Stipulated Protective Order and
                                                                                          22

                                                                                          23   agrees to be bound by the terms of this Stipulated Protective Order in the form attached hereto as

                                                                                          24   Exhibit A. In the event an authorized person does not execute Exhibit A expressly agreeing to be

                                                                                          25   bound by this Stipulated Protective Order, the Parties and the Court will nevertheless deem the
                                                                                          26
                                                                                               authorized person to be so bound.
                                                                                          27

                                                                                          28


                                                                                                                                                  5
                                                                                                Case 2:18-cv-02047-APG-GWF Document 12 Filed 11/28/18 Page 6 of 14



                                                                                           1   V.     DECLASSIFICATION

                                                                                           2          Unless and until otherwise ordered by the Court, or otherwise agreed by the Parties, all
                                                                                           3
                                                                                               documents and other discovery materials designated Confidential or Attorneys’ Eyes Only shall be
                                                                                           4
                                                                                               treated as such under this Stipulated Protective Order. In the event that any Party objects to the
                                                                                           5
                                                                                               designation of any document, the objecting Party may seek modification of the designation or the
                                                                                           6
                                                                                               disclosure of the redacted information in accordance with the following procedure:
                                                                                           7

                                                                                           8          A.     At any time, the receiving Party of any document or information designated

                                                                                           9                 Confidential may notify the Producing Party, in writing, that the receiving Party
                                                                                          10                 does not concur in the designation or redaction. The Parties shall attempt to resolve
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                             such challenges informally. In the event that such attempts are not successful, the
                                                                                          12
                                                                                                             receiving Party may file a motion seeking to remove the designation as
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                             Confidential, and the Court shall make an independent determination as to whether
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15                 or not any given document or information is Confidential and/or properly redacted

                                                                                          16                 based upon facts then existing, and in so doing, the Court shall not be bound by any

                                                                                          17                 Party’s designation; provided, however, that such documents or discovery material
                                                                                          18                 shall be deemed Confidential unless and until the Court rules otherwise. The Party
                                                                                          19
                                                                                                             or entity making the designation must show that there is good cause for the
                                                                                          20
                                                                                                             document or information to have such protection.
                                                                                          21
                                                                                                      B.     In the event that any Party files a motion to remove a designation or redaction of
                                                                                          22

                                                                                          23                 information, the document or information shall be submitted to the Court for in

                                                                                          24                 camera inspection.

                                                                                          25   VI.    DESIGNATED INFORMATION AND DOCUMENTS IN DEPOSITIONS
                                                                                          26
                                                                                                      A.     In the case where Confidential information or documents are used or revealed
                                                                                          27
                                                                                                             during a deposition, designation of the transcript or any portion thereof, including
                                                                                          28


                                                                                                                                               6
                                                                                                Case 2:18-cv-02047-APG-GWF Document 12 Filed 11/28/18 Page 7 of 14



                                                                                           1                    the designated documents or other exhibits, as Confidential, may be made by a

                                                                                           2                    statement by a Party, counsel or the witness on the record, so that the stenographer
                                                                                           3
                                                                                                                transcribing the deposition can affix a Legend to the cover page and all appropriate
                                                                                           4
                                                                                                                pages of the transcript and to each copy thereof for dissemination to counsel and in
                                                                                           5
                                                                                                                compliance with this Stipulated Protective Order.
                                                                                           6
                                                                                                      B.        A Party or a witness may designate a deposition or trial transcript, or a portion
                                                                                           7

                                                                                           8                    thereof, disclosing, containing or referring to any Confidential information or

                                                                                           9                    documents as “Confidential” by informing counsel for all other Parties to this
                                                                                          10                    Action in writing within thirty (30) days after receipt of the transcript as to the
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                                specific pages and lines deemed Confidential, and thereafter such pages and lines
                                                                                          12
                                                                                                                shall constitute Confidential information or documents pursuant to this Stipulated
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                                Protective Order. Upon receipt of such notice, any Party in possession of copies of
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15                    the transcript with the designated pages and lines shall affix the appropriate Legend

                                                                                          16                    thereto. During the 30-day interval following receipt of a transcript, the transcript

                                                                                          17                    shall be treated as Confidential.
                                                                                          18   VII.   DESIGNATED INFORMATION AND DOCUMENTS IN BRIEFS
                                                                                          19
                                                                                                      In the event that any Confidential document or information, or information derived
                                                                                          20
                                                                                               therefrom is included with, or the contents thereof are disclosed in any documents filed with the
                                                                                          21
                                                                                               Clerk of this Court or any other court, including, without limitation, any pleadings, motion papers,
                                                                                          22

                                                                                          23   briefs or deposition transcripts, such documents shall be filed under seal subject to the provisions

                                                                                          24   of LR IA 10-5.

                                                                                          25   VIII. DESIGNATED INFORMATION AND DOCUMENTS IN THE RECORD
                                                                                          26
                                                                                                      Confidential information or documents may be offered in evidence at any hearing or the
                                                                                          27
                                                                                               trial in the Action. The designating Party shall initiate a meet and confer conference in advance of
                                                                                          28


                                                                                                                                                    7
                                                                                                Case 2:18-cv-02047-APG-GWF Document 12 Filed 11/28/18 Page 8 of 14



                                                                                           1   any hearing or trial that will provide the Parties a reasonable amount of time to meet and confer in

                                                                                           2   advance of a hearing and/or trial as to how the information or documents will be used, including,
                                                                                           3
                                                                                               by way of example, requesting that the Court designate that portion of the transcript containing the
                                                                                           4
                                                                                               Parties’ discussion of the Confidential information or documents as Confidential and maintain it
                                                                                           5
                                                                                               under seal, only to be produced to the Parties’ at their request. If the Parties cannot agree about
                                                                                           6
                                                                                               how the information or documents will be used during a hearing, before or at the time of the
                                                                                           7

                                                                                           8   hearing, the Party designating such Confidential status may move the Court for an order that the

                                                                                           9   evidence be received in camera or under other conditions to prevent unnecessary disclosure. If
                                                                                          10   such a motion is made regarding evidence to be introduced at the time of trial, then the Party
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                               designating such Confidential status shall notify opposing counsel and the Court of its intent to
                                                                                          12
                                                                                               make the motion sufficiently in advance of and outside the presence of the jury so that counsel has
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                               the opportunity to object to the evidence and/or an opportunity to seek appropriate protection from
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15   the Court outside the presence of the jury and before the information or documents are offered into

                                                                                          16   evidence in open court. The Court will then determine whether the proffered evidence should

                                                                                          17   continue to be treated as Confidential and, if so, what protection, if any, may be afforded to such
                                                                                          18   information at the hearing.
                                                                                          19
                                                                                               IX.    SUBPOENA BY COURT OR OTHER AGENCIES
                                                                                          20
                                                                                                      If at any time any document or information protected by this Stipulated Protective Order is
                                                                                          21
                                                                                               subpoenaed by any court, administrative or legislative body, or is requested by any other person or
                                                                                          22

                                                                                          23   entity purporting to have authority to require the production of such information, the Party to

                                                                                          24   whom the subpoena or other request is directed shall give written notice thereof in no less than five

                                                                                          25   calendar days to any Party which has designated such information Confidential. After receipt of
                                                                                          26
                                                                                               the notice specified under this paragraph, the designating Party shall be responsible for obtaining
                                                                                          27
                                                                                               any order it believes necessary to prevent disclosure of documents designated, and the Party to
                                                                                          28


                                                                                                                                                8
                                                                                                Case 2:18-cv-02047-APG-GWF Document 12 Filed 11/28/18 Page 9 of 14



                                                                                           1   whom the referenced subpoena or other request is directed shall produce such document or

                                                                                           2   information only upon an order issued by a judge of a court of competent jurisdiction requiring
                                                                                           3
                                                                                               such production.
                                                                                           4
                                                                                               X.     CLIENT CONSULTATION
                                                                                           5
                                                                                                      Nothing in this Stipulated Protective Order shall prevent or otherwise restrict counsel from
                                                                                           6
                                                                                               rendering advice to their clients and, in the course thereof, relying generally on examination of
                                                                                           7

                                                                                           8   stamped Confidential information or documents; provided, however, that in rendering such advice

                                                                                           9   and otherwise communicating with such clients, counsel shall not make specific disclosure of any
                                                                                          10   items so designated except pursuant to the procedures in Paragraph IV above.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                               XI.    COPIES OF DESIGNATED INFORMATION
                                                                                          12
                                                                                                      The attorneys of record are responsible for employing reasonable measures, consistent with
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                               this Stipulated Protective Order, to control duplication of, access to, and distribution of copies of
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15   Confidential information. Parties shall not duplicate Confidential information or documents except

                                                                                          16   working copies and for filing in Court under seal. All copies of any Confidential information or

                                                                                          17   documents shall be treated as provided in this Stipulated Protective Order.
                                                                                          18   XII.   NO WAIVER
                                                                                          19
                                                                                                      A.      No Confidential information or documents shall lose such status under this
                                                                                          20
                                                                                                              Stipulated Protective Order as the result of the use of such information or
                                                                                          21
                                                                                                              documents in any hearing, trial, or other court proceeding in this Action, provided
                                                                                          22

                                                                                          23                  that such use is consistent with the terms of this Stipulated Protective Order.

                                                                                          24          B.      Notwithstanding anything to the contrary contained herein, all objections as to

                                                                                          25                  admissibility in evidence of the discovery material subject to this Stipulated
                                                                                          26
                                                                                                              Protective Order are reserved and are not waived by any terms of this Stipulated
                                                                                          27
                                                                                                              Protective Order. The use of Confidential information and documents as evidence
                                                                                          28


                                                                                                                                                 9
                                                                                               Case 2:18-cv-02047-APG-GWF Document 12 Filed 11/28/18 Page 10 of 14



                                                                                           1                 at trial shall be subject to this Stipulated Protective Order unless otherwise agreed to

                                                                                           2                 by the Parties or modified by the Court.
                                                                                           3
                                                                                                      C.     The inadvertent disclosure of Confidential information and documents shall not,
                                                                                           4
                                                                                                             under any circumstances, be deemed a waiver, in whole or in part, of any Party’s
                                                                                           5
                                                                                                             claims of confidentiality.
                                                                                           6
                                                                                                      D.     The inadvertent production of any document or other information during discovery
                                                                                           7

                                                                                           8                 in the Action shall be without prejudice to any claim that such material is

                                                                                           9                 privileged, prohibited or protected from disclosure as privileged or work product,
                                                                                          10                 and no Party shall be held to have waived any rights by reason of such inadvertent
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                             production.
                                                                                          12
                                                                                               XIII. NON-TERMINATION
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                      The termination of proceedings in the Action shall not relieve the Parties from the
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15   obligation of maintaining the confidentiality of all information and documents produced and

                                                                                          16   designated pursuant to this Stipulated Protective Order, unless the Parties otherwise agree or the

                                                                                          17   Court orders or permits otherwise. Upon the final disposition of the Action, all information and
                                                                                          18   documents, including any summaries or abstracts of materials, however maintained, shall be kept
                                                                                          19
                                                                                               completely confidential.    Counsel for either Party may use the Confidential information and
                                                                                          20
                                                                                               documents only for the purpose of defending ethical charges or professional malpractice charges,
                                                                                          21
                                                                                               and may not use Confidential information or documents in any subsequent lawsuit.
                                                                                          22

                                                                                          23   XIV. INADVERTENT PRODUCTION OF PRIVILEGED MATERIALS

                                                                                          24          A.     The inadvertent production of information that is subject to a claim of any privilege

                                                                                          25                 or other protection as trial-preparation material shall not constitute a waiver of any
                                                                                          26
                                                                                                             privilege or protection, provided that – consistent with the provisions of Fed. R.
                                                                                          27
                                                                                                             Civ. P. 26(b)(5) – the Producing Party notifies the receiving Party in writing of the
                                                                                          28


                                                                                                                                               10
                                                                                               Case 2:18-cv-02047-APG-GWF Document 12 Filed 11/28/18 Page 11 of 14



                                                                                           1                  inadvertent production as soon as practicable following the Producing Party’s

                                                                                           2                  discovery of the inadvertent production.
                                                                                           3
                                                                                                      B.      Following the Producing Party’s written notice of the inadvertent production, the
                                                                                           4
                                                                                                              receiving Party shall promptly return, destroy, or delete from its databases all copies
                                                                                           5
                                                                                                              of the specified information and shall make reasonable efforts to retrieve the
                                                                                           6
                                                                                                              information if the receiving Party previously provided the information to third
                                                                                           7

                                                                                           8                  parties.

                                                                                           9          C.      The receiving Party shall not assert a claim or argument in this or any other court or
                                                                                          10                  legal proceeding that the Producing Party’s act of inadvertently producing the
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                              information constituted a waiver of the Producing Party’s privilege or other
                                                                                          12
                                                                                                              protection over the information.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                      D.      If there is a disagreement as to whether the specified information is privileged or
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15                  subject to protection, the receiving Party may present the information under seal to

                                                                                          16                  the Court for a determination.

                                                                                          17          E.      Until the Court makes a determination of the privileged or protected status of the
                                                                                          18                  information, the receiving Party shall not use in any way (including, but not limited
                                                                                          19
                                                                                                              to, using the information in depositions or at trial) nor disclose the information to
                                                                                          20
                                                                                                              other Parties.
                                                                                          21
                                                                                                      IT IS SO STIPULATED.
                                                                                          22
                                                                                                      Dated this 28th day November, 2018.
                                                                                          23
                                                                                               FREIMAN LEGAL                                   OGLETREE, DEAKINS, NASH, SMOAK
                                                                                          24
                                                                                                                                               & STEWART, P.C.
                                                                                          25
                                                                                                /s/ Lawrence W. Freiman                               /s/ Amy L. Howard
                                                                                          26   Lawrence W. Freiman                             Suzanne L. Martin
                                                                                               100 Wilshire Blvd.                              Amy L. Howard
                                                                                          27   Suite 700                                       3800 Howard Hughes Parkway, Suite 1500
                                                                                               Santa Monica, CA 90401                          Las Vegas, NV 89169
                                                                                          28
                                                                                               Attorneys for Plaintiff Israel Lopez            Attorneys for Defendant Home Depot U.S.A., Inc.

                                                                                                                                                  11
                                                                                               Case 2:18-cv-02047-APG-GWF Document 12 Filed 11/28/18 Page 12 of 14



                                                                                           1   Tisha R. Black
                                                                                               10777 W. Twain Avenue
                                                                                           2   Suite 300
                                                                                               Las Vegas, NV 89135
                                                                                           3
                                                                                               Attorney Designated for Service in
                                                                                           4   Nevada Only for Plaintiff Israel Lopez

                                                                                           5                                            ORDER

                                                                                           6          IT IS SO ORDERED.
                                                                                           7

                                                                                           8                                            UNITED STATES MAGISTRATE JUDGE

                                                                                           9                                              11/29/2018
                                                                                                                                        DATED
                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11

                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                          12
                                                                                               Case 2:18-cv-02047-APG-GWF Document 12 Filed 11/28/18 Page 13 of 14



                                                                                           1

                                                                                           2

                                                                                           3

                                                                                           4

                                                                                           5

                                                                                           6

                                                                                           7

                                                                                           8

                                                                                           9
                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11

                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21
                                                                                                                    Exhibit A
                                                                                          22

                                                                                          23         UNDERSTANDING AND AGREEMENT
                                                                                          24       REGARDING CONFIDENTIAL DOCUMENTS
                                                                                          25               AND INFORMATION
                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                   13
                                                                                               Case 2:18-cv-02047-APG-GWF Document 12 Filed 11/28/18 Page 14 of 14



                                                                                           1                                              EXHIBIT A

                                                                                           2                      UNDERSTANDING AND AGREEMENT REGARDING
                                                                                                                  CONFIDENTIAL DOCUMENTS AND INFORMATION
                                                                                           3
                                                                                                      I hereby state that I have read and received a copy of the Stipulated Protective Order
                                                                                           4
                                                                                               Governing the Confidentiality of Documents and Information (the “Order”) in Israel Lopez vs.
                                                                                           5
                                                                                               Home Depot U.S.A., Inc., Case No. 2:1-cv-02047-APG-GWF, which case is currently pending in
                                                                                           6
                                                                                               the United States District Court for the District of Nevada (the “Court”). I understand the terms of
                                                                                           7

                                                                                           8   the Order, agree to be bound by those terms, and consent to the jurisdiction of the Court with

                                                                                           9   respect to enforcement of the Order.
                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                      ___________________________________________
                                                                                          11
                                                                                                                                      Signature
                                                                                          12                                          ___________________________________________
                                                                                                                                      Printed Name:
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                          ___________________________________________
                                                         Telephone: 702.369.6800




                                                                                                                                      Dated
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                               14
